•




                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MARYLAND


    HYPERHEAL              HYPERBARICS,    INC.,    *
              Plaintiff,                            *                  Civil Action No. RDB-18-1679

              v.                                    *
    ERIC SHAPIRO,                                   *
              Defendant.                            *

    *         *        *       *      *      *      *        *         *        *         *         *       *
                                          MEMORANDUM             ORDER
              Currently pending before this Court is Hyperheal             Hyperbarics,       Inc.'s ("Hyperheal")

    Motion to Modify Preliminary Injunction and for Sanctions. (ECr No. 49.) ror the reasons

    stated herein, this Motion shall be referred to a l\lagistrate Judge for the issuance of a Report

    and Recommendation.


              On August 2, 2018 Hyperheal filed a Motion for Preliminary Injunction. (ECr No. 31.)

    On August 15 and 17,2018 this Court conducted a preliminary injunction hearing. (ECF Nos.

    36,39.)       On September 6, 2018 this Court entered a Preliminary Injunction Order (ECF No.

    45), enjoining Eric Shapiro from (1) asserting control over web domain names containing the

    phrase "l-Iyperheal"       or any other intellectual    property       using the name "Hyperheal";           (2)

    pursuing the "l-Iyperheal l-Iyperbarics, Inc." trademark application; (3) attempting to control

    the name "l-Iyperheal";        and (4) using in commerce      the trademarks          "l-Iyperheal 02"      and

    "l-Iyperheal."




                                                        1
       Hyperheal's    recent Motion       (ECl" No. 49) seeks a modification        of the preliminary

injunction order and for sanctions against Eric Shapiro.            It argues that (1) Shapiro failed to

produce a confidentialiry      agreement as required by this Court's August 17 bench order; (2)

Shapiro falsely testified to this Court during the preliminary injunction          hearing; (3) Shapiro

failed to transfer ownership     and control over all web domains containing "Hyperheal";            and

(4) Shapiro likely destroyed emails from his Hyperheal email account shortly after the .August

17 hearing. The Motion attaches several exhibits to bolster these claims.


       Because this Court is conducting a multi-week bench trial, it is unable to grant a hearing

on Hyperheal's 1\lotion or rule upon the Motion in a timely manner. Accordingly, Hyperheal's

Motion to Modify Preliminary Injunction and for Sanctions shall be referred to a Magistrate

judge for the issuance of a report and recommendation             pursuant to Local Rule 301.5(a)-(b)

(D. Md. 2018); 28 U.S.c. ~ 636(b)(I)(A) and (B). See also Metro. Reg'IIlIfo. Sys., lilt. v. Am. Home

Realty Network, lilt., A\'\1-12-954, 2013 W'L 2444132 (D. Md. 2013) (issuing report                  and

recommendation       finding     that   party   had   \'iolated   preliminary   injunction   order   and

recommending     contempt remedy).


       Accordingly, it is HEREBY ORDERED                  this 15th day of january, 2019 that:

    1) Hyperheal's Motion to Modify Preliminary Injunction and for Sanctions (ECl" No. 49)
       shall be referred to a Magistrate judge, who ,,~ll issue proposed findings of fact and
       recommendations to the District judge.

    2) The Clerk of Court shall transmit a copy of this Order to all counsel of record.


                                                                       ~             X"it5
                                                                  Richard D. Bennett
                                                                  United States District judge


                                                      2
